Citation Nr: 1243126	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2008 rating decision, by the St. Paul, Minnesota, Regional Office (RO).

In November 2011, the Board remanded this matter for further evidentiary development.  The case has been returned to the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability.

Service treatment records (STRs) reflect that the Veteran denied in April 1998 having medical problems or symptoms that bother him, and feeling down, helpless, panicky or anxious.  At this time, he reported that he worked the flight line.  Service personnel records show that the Veteran served as a helicopter maintenance journeyman; he accompanied aircraft through inspections; and he deployed worldwide in support of special operation exercises and real-world contingency taskings.  He received an achievement award in June 1998.  A health assessment dated in November 1999 reflects that the Veteran denied chronic medical problems other than that relating to a right hand injury.  Also, a memorandum dated in November 1999 reflects that the Veteran declined a full separation examination.  The Veteran was separated from active duty in February 2000.

In addition to the STRs, the medical evidence includes private treatment notes dated in July 2001, VA reports of examination dated in November 2007 and December 2011, and a letter dated in December 2011 from the Veteran's current therapist.  None of these medical professionals treating or evaluating the Veteran have related his psychiatric diagnoses or problem to his active service.  But rather, this evidence suggests that the Veteran's psychiatric problem are due to childhood trauma (witnessing his mother beaten) and his post service substance abuse and remission.

Private counseling records dated in July 2001 reflect that the Veteran was referred for evaluation and treatment of depression and anxiety problems.  By history, he had mood swings for years dating to his adolescence.  He reported recurrent thoughts about witnessing his mother being beaten when he was a child.  He reported military service in the Persian Gulf and Bosnia-he claimed that it was not traumatic but he certainly did not want to be there.  He reported that he was crew chief of a helicopter gunship.  The Axis I diagnosis was post traumatic stress disorder, delayed type, and dysthymia.  His stressors, Axis V, were cited as upcoming wedding and self dislike.  In a progress note subsequently dated in July 2001, the therapist changed the diagnosis to "dysthymia, generalized anxiety disorder severe and mixed personality disorder within paranoid and obsessive compulsive features."  A termination summary dated in May 2002 reflects "Service terminated/goals met."  The final diagnoses were listed as DSM III-R codes for dysthymia and PTSD.

Report of VA examination dated in November 2007 shows diagnoses for panic disorder without agoraphobia, generalized anxiety disorder (GAD), depression not otherwise specified, methamphetamine dependence in remission, and alcohol dependence in remission.  The examiner speculated that there may be an underlying bipolar disorder.  A personality disorder was also diagnosed.

Report of VA examination dated in December 2011 reflects that the Veteran's psychiatric symptoms do not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner indicated that the Veteran had qualifying stressors (fear of hostile miliary or terrorist activity, and his witnessing of tremendous human suffering in Bosnia).  However, the examiner indicated that the Veteran did not meet the PTSD criterion B under DSM-IV, which requires that the traumatic event is persistently re-experienced.  The examiner diagnosed the Veteran with GAD; alcohol dependence in full sustained remission; and methamphetamine dependence, in full sustained remission.  The examiner opined that it is less likely as not that the Veteran's current mental health diagnoses and symptoms are etiologically related to his period of active service.  The examiner predicated his opinion on the Veteran's history of increased psychiatric distress in the last 3 to 4 years; and his abuse of and dependence on alcohol and methamphetamine since his discharge from the military.  Based on his review of the claims file, the Veteran's medical history, and psychiatric evaluation, the examiner concluded that it was more likely that the Veteran's mental health symptoms are due to his substance abuse and the lifestyle changes that accompanied his discontinued substance use. 

A December 2011 letter from the Veteran's treating therapist, L.D., reflects a summary of his treatment.  It was noted that, in July 2007, the Veteran completed a diagnostic assessment with J.H., who then diagnosed PTSD, GAD, alcohol dependence and amphetamine dependence.  J.H. treated the Veteran until August 2009.  L.D reported that she began treating the Veteran in September 2009.

After review of the record, the Board finds that remand is necessary.  VA's duty to assist includes making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159.  Here, VA has not attempted to obtain the treatment records of J.H. or L.D.  Therefore, remand is required so that VA may attempt to obtain those records pertinent to the claim.

Also, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA includes digital copies of VA treatment records dated in June 2009 that are not duplicative of the evidence in the paper claims file and are relevant to the issue on appeal.  This evidence has not been considered in regard to the claim on appeal by the originating agency.  Therefore, due ensure due process, this evidence must be referred to the RO for consideration in the first instance.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records to include those counseling records of J.H. and L.D.

2.  If deemed necessary in order to fairly decide the claim, the RO or the AMC should return the December 2011 VA medical opinion for an addendum which considers any newly obtained medical records.  If an addendum is requested, the RO should ensure that the VA medical report includes a complete medical opinion and rationale.  Also, the claims folders must be available for review along with any pertinent record located in the VA Virtual file and a copy of this REMAND.

3.  After undertaking any additional development deemed necessary, the AMC or the RO should readjudicate the Veteran's claim with consideration of the all the evidence of record including the pertinent evidence associated with the Veteran's Virtual VA electronic file.  If the benefit sought on appeal remains denied, the AMC or the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

